The plaintiff, who at the time was 18 years of age, was a passenger in a school bus which collided with another vehicle on January 13, 1937. The collision was concededly due to the sole negligence of the defendants.
According to her testimony, the force of the collision threw the plaintiff forward against the seat in front of that on which she was sitting, but produced no visible injury. Immediately thereafter she went to the aid of her sister, who was visibly injured. The plaintiff subsequently went to the sanitorium where her sister was taken immediately after the collision and after remaining there two hours was taken home by her parents. The collision was on Wednesday and the plaintiff returned to school the following Monday. She also stated that she was not examined by any physician until a week after the accident and that he did not prescribe any medicines for her, nor did he treat her for any injury.
The bill for the claimed services of the physician amounting to three dollars and a half was offered in evidence, but no evidence was offered concerning the necessity for such services, nor the reasonableness of the charge therefor. No medical testimony concerning her claimed injury was offered, nor was any evidence offered thereof other than her own statement to the effect that the muscles of her limbs got stiff, and that she was nervous. *Page 71 
In view of the foregoing it is found that the plaintiff's injury at best was but slight in character, and that she is entitled to but small damages therefor.
   Judgment may enter for the plaintiff upon the issues of the complaint and for the plaintiff to recover of the defendants fifty ($50.00) dollars damages and costs.